Citation Nr: 0210986	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-20 737	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a higher initial disability rating for right 
forearm tendonitis, rated as 10 percent disabling from July 
1, 1997.



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 2, 1981, to 
June 30, 1997; she had 3 months and 15 days of active duty 
service prior to June 2, 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in November 1997 by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection for right forearm tendonitis 
and assigned a noncompensable disability rating, effective 
July 1, 1997.  This matter was before the Board in June 2001, 
at which time the case was remanded to the RO for additional 
development.  Subsequent to the remand, the RO increased the 
veteran's disability rating to 10 percent for right forearm 
tendonitis, effective from July 1, 1997.


FINDING OF FACT

The veteran's service-connected right forearm disability is 
manifested by the following:  pain and tenderness of the 
right elbow and wrist; and instances of swelling, pain, 
discomfort to resistance, and weakness.  Such functional 
losses equate to compensable loss of motion of the elbow and 
wrist.  


CONCLUSION OF LAW

1.  The criteria for entitlement to a 10 percent disability 
rating for a service-connected right forearm disability 
affecting the right elbow have been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024, 5206, 5207, 5213 (2001).

2.  The criteria for entitlement to a separate 10 percent 
disability rating for a service-connected right forearm 
disability affecting the right wrist have been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5215 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that the severity of her service-
connected right forearm disability is greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, because 
the veteran's appeal is from an original award, consideration 
must now be given to whether a higher rating is warranted for 
any period of time from the effective date of the award - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Turning to the medical evidence of record, the veteran's 
service medical records indicate that she was seen repeatedly 
for right forearm symptomatology such as pain, numbness, 
stiffness, and tingling.  Her symptoms were variously 
attributed to tendonitis, epicondylitis, tenosynovitis, and 
carpal tunnel syndrome.  In regard to carpal tunnel syndrome, 
electrodiagnostic testing conducted in January 1995 and May 
1997 was negative for findings of carpal tunnel syndrome.

The post-service medical records include an August 1997 
general medical examination report, which recounts the 
veteran's complaints of pain, tingling, numbness, 
instability, and weakness affecting the right forearm from 
the wrist and up to the elbow.  The veteran further 
complained that these symptoms increased with activities like 
writing or typing, and specifically reported that she began 
to experience cramping and pain after writing only one page.  
The veteran admitted to the examiner that electromyographic 
testing (EMG) performed during service in April 1997 was 
negative for carpal tunnel syndrome.  Objectively, hand grip 
strength was 5/5 and equal, bilaterally.  There was no 
evidence of clubbing, cyanosis, or muscle or thenar wasting 
of the upper extremities.  The diagnoses included right 
forearm recurrent tendonitis and signs and symptoms of carpal 
tunnel syndrome without positive EMG findings.  A radiology 
report reveals that the joint spaces of the hand were 
maintained and there was no acute fracture, dislocation, or 
other bony abnormality. 

A January 1998 VA treatment record notes the veteran's 
history of carpal tunnel syndrome during service.  On 
examination, the veteran's right wrist demonstrated a 
positive Ficklestein sign with soft tissue swelling.  The 
assessment was right wrist tenosynovitis.  A x-ray 
examination of the right wrist was considered normal; there 
was no fracture or bony abnormality affecting the right 
wrist. 

An August 1998 VA consultation report recites the veteran's 
complaints of persistent right elbow pain, which reportedly 
worsened over the course of her work as a mail carrier 
despite the use of a splint.  Objectively, there was 
tenderness to palpation of the right lateral epicondyle, as 
well as pain at the right lateral epicondyle with resistance 
to right wrist extension and passive flexion.  The assessment 
was right lateral epicondylitis.  

A September 1998 VA occupational therapy clinic record 
explains that the veteran was seen for right lateral 
epicondylitis.  The veteran reported wearing her wrist 
splint, but noted that she still experienced soreness.  
Objectively, the right lateral epicondyle exhibited minimal 
tenderness to palpation and minimal pain with resistance to 
right wrist extension.  Range of motion revealed stiffness on 
passive flexion.  The assessment was resolving right lateral 
epicondylitis.

An October 1998 VA occupational therapy clinic record 
reflects that the veteran changed jobs so that she would not 
engage in very much lifting and reaching, which significantly 
reduced her symptoms.  Objectively, there was no tenderness 
to palpation and very minimal discomfort with resistance on 
right wrist extension.  The assessment was resolving symptoms 
of right lateral epicondylitis.

A November 1999 VA clinical record notes that the veteran was 
seen for complaints of recurring episodes of pain in the 
right wrist and elbow.  The assessment was generalized 
degenerative joint disease. 

A May 2000 VA occupational therapy clinic record indicates 
that the veteran was seen for symptoms of pain and weakness 
of the right elbow and forearm after vigorous activity.  
Palpation revealed slight tenderness of the medial 
epicondyle.  The assessment was right medial epicondylitis 
causing moderate limitation of function due to pain.  A 
subsequently prepared May 2000 VA occupational therapy clinic 
record reveals the veteran had continued to experience 
symptoms of right medial epicondylitis.

An August 2000 VA joints examination report shows that the 
veteran complained of pain, weakness, stiffness, and lack of 
endurance in the right forearm.  Activity involving the right 
forearm, from the wrist to the elbow, resulted in an increase 
in her symptoms, and she complained of flare-ups once a 
month.  She further complained of finger numbness once or 
twice a week.  Objectively, there was no evidence of clubbing 
or cyanosis of the extremities, and resistive testing of all 
the extremities was good.  Although there was some wasting of 
the heel of the hand, her grip was strong and range of motion 
was full, the right hand exhibited good senses, and Phalen's 
and Tinel's signs were negative.  It was noted that she had 
some pain on palpation of the right arm from the elbow to the 
wrist.  Range of motion of the right elbow was from 0 degrees 
to 150 degrees, while supination was from 0 degrees to 80 
degrees and pronation was from 0 degrees to 80 degrees.  
Range of motion of the right wrist was as follows:  
dorsiflexion from 0 degrees to 60 degrees; palmar flexion 
from 0 degrees to 70 degrees; radial deviation from 0 degrees 
to 20 degrees; and ulnar deviation from 0 degrees to 30 
degrees.  A fist could be made, the fingers could be opposed, 
and strength was 5/5.  Forearm pronation was performed from 0 
to 80 degrees, and forearm supination was performed from 0 to 
85 degrees.  The diagnoses included right forearm tendonitis.  
Radiology evaluations of the right elbow and right wrist were 
negative. 

An August 2001 VA joints examination report notes that the 
veteran's claims and medical records were reviewed.  The 
veteran reported that she worked at a post office and had not 
lost any time due to her right forearm disability.  On 
physical examination, there was positive tenderness with 
palpation over the lateral epicondyle of the right elbow.  
Range of motion of the right wrist was without crepitus and 
was measured as follows:  dorsiflexion from 0 degrees to 60 
degrees; palmar flexion from 0 degrees to 65 degrees; radial 
deviation from 0 degrees to 15 degrees; and ulnar deviation 
from 0 degrees to 25 degrees.  Range of motion of the right 
elbow was as follows:  flexion/extension was from 0 degrees 
to 130 degrees of flexion; pronation and supination was from 
0 degrees to 80 degrees.  Right hand grip was 4/5, but there 
was no obvious atrophy and Phalen's and Tinel's signs were 
negative.  The diagnosis was chronic unresponsive forearm 
tendonitis and epicondylitis.

An October 2001 VA clinical record indicates that the veteran 
was not getting any relief of her right forearm tendonitis 
despite several occupational therapy sessions.  

A November 2001 VA consultation report recites the veteran's 
history and complaints concerning her right forearm 
disability.  Objectively, range of motion of the right elbow 
was from 0 to 140 degrees, but there was tenderness to 
palpation about the lateral epicondyle.  There was no wasting 
of the right forearm appreciated.  The diagnosis was chronic 
lateral epicondylitis.  

A November 2001 VA clinical record reveals that the veteran 
received an injection to her right elbow, which relieved her 
symptoms.  It was noted that her X-rays were within normal 
limits and that no bony abnormalities could be appreciated.

The veteran's right forearm disability has been rated as 
tenosynovitis under 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
which requires that the disability be evaluated on limitation 
of motion of the affected parts.  38 C.F.R. § 4.71a.  In 
consideration of the evidence described above, particularly 
the characterization by the RO of problems caused by the 
right forearm tenosynovitis, it appears that Diagnostic Code 
5024 requires consideration of limitation of motion of both 
the elbow and wrist.

Under the circumstances of this case, the veteran's right 
elbow may be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207, and 5213, which provide the guidelines for 
evaluating limitation of flexion, extension, pronation, and 
supination of the elbow and forearm.  Pursuant to Diagnostic 
Codes 5206, a 10 percent rating is assignable when flexion in 
limited to 100 degrees.  Under Diagnostic Code 5207, the 
assignment of a 10 percent disability rating is warranted 
when forearm extension is limited to either 45 degrees or 60 
degrees.  In accordance with Diagnostic Code 5213, a 20 
percent disability is assignable for pronation when motion is 
lost beyond the last quarter of the arc and the hand does not 
approach full pronation, while for supination a 10 percent 
rating is for assignment when supination is to 30 degrees or 
less. 

When the medical facts of this case are applied to the above-
cited regulations, it is apparent that the veteran does not 
suffer from compensable limitation of motion as set forth in 
the applicable Diagnostic Codes.  Indeed, with regard to 
measurements for her right forearm extension, flexion, 
pronation, and supination, range of motion has been normal or 
relatively close to it.  See 38 C.F.R. § 4.71, Plate I 
(2001).  However, the medical evidence consistently shows 
that there is objective evidence of pain and tenderness in 
the area of the elbow, which has been described by medical 
professionals as causing some limitation of function.  
Therefore, the Board finds that because the medical evidence 
demonstrates that the veteran's right forearm disability 
causes functional loss due to pain at the right elbow, the 
assignment of a 10 percent disability rating for the right 
elbow is warranted upon consideration of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, 8 Vet. App. 202 and the doctrine of 
reasonable doubt.  Essentially, by resolving reasonable doubt 
in the veteran's favor, the Board concludes that although the 
veteran's range of motion of the elbow and forearm is 
noncompensably disabling, the persistent presence of pain and 
tenderness is productive of functional limitation sufficient 
to equate to a 10 percent rating.  

Concerning the evaluation of the right wrist aspect of the 
veteran's right forearm disability, limitation of motion of 
the wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, which provides only for a maximum 10 percent disability 
rating for limitation of motion of the wrist when 
dorsiflexion is less than 15 degrees, or when palmar flexion 
is limited in line with the forearm.  A review of the medical 
evidence reveals that the veteran's right wrist range of 
motion is simply not limited to the degree required to allow 
for the assignment of a compensable disability rating under 
Diagnostic Code 5215.  However, by referring to 38 C.F.R. 
§ 4.71, Plate I, the Board observes that, according to the 
medical evidence, the veteran's range of motion is 
nonetheless somewhat limited compared to that which is 
considered normal.  Moreover, there is some evidence showing 
instances of swelling, pain, discomfort to resistance, and a 
slightly weakened hand grip attributed to the right wrist, 
which, when considered together, appears to cause the veteran 
some functional impairment.  Thus, the Board finds that, 
despite not meeting the specific schedular criteria for the 
assignment of a 10 percent disability rating for the right 
wrist under Diagnostic Code 5215, by resolving reasonable 
doubt in favor of the veteran, a 10 percent rating that is 
separate and apart from the 10 percent rating assigned to 
right elbow is warranted after the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca are considered.  

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  VA has 
since issued regulations consistent with this law.  See 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
supplemental statements of the case, and Board remand have 
informed the appellant of the information and evidence 
necessary to substantiate the claim, and have therefore 
satisfied the notification requirements.  The Board finds 
that the medical evidence of record contains the findings 
necessary to apply the pertinent law.  The Board also finds 
that the record as it stands is adequate to allow for review 
of the claim herein addressed and that no further action is 
necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose, at 
least as to the issue addressed above.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).



ORDER

A 10 percent disability rating for right elbow disability, 
and a separate 10 percent disability rating for right wrist 
disability (previously rated as a single 10 percent 
disability identified as right forearm tenosynovitis) are 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

